United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1219
                                    ___________

Thomas Berkner,                          *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Ford Motor Company,                      *
                                         *    [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: January 5, 2001
                               Filed: January 22, 2001
                                   ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Thomas Berkner appeals the district court’s1 Federal Rule of Civil Procedure 37
(b)(2)(C) dismissal with prejudice of his civil action against Ford Motor Company.
Having closely scrutinized the district court’s decision to dismiss Berkner’s lawsuit
based on his lack of cooperation in the discovery process, culminating in his failure to
comply with its order compelling discovery, we conclude that the court did not abuse

      1
       The Honorable Paul A. Magnuson, Chief Judge, United States District Court
for the District of Minnesota, adopting the report and recommendations of the
Honorable Jonathan G. Lebedoff, United States Magistrate Judge for the District of
Minnesota.
its discretion. See Schoffstall v. Henderson, 223 F.3d 818, 823 (8th Cir. 2000)
(standard of review; district court may dismiss action as sanction for failing to comply
with discovery orders if there is order compelling discovery, it is willfully violated, and
there is prejudice to other party). We also find no abuse of discretion in the district
court’s award of attorney’s fees to appellee. See Comiskey v. JFTJ Corp., 989 F.2d
1007, 1012 (8th Cir. 1993) (Rule 37 authorizes award encompassing all expenses,
whenever incurred, that would not have been sustained had party conducted itself
properly). To the extent Berkner is requesting an in camera hearing, we deny his
request.

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-